DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (DE 10103404 A1) in view of Sakai et al. (JP 2004314833).
For claim 12, Zimmer et al. discloses [a steer-by-wire steering system for a motor vehicle] (page 12, paragraph [0021]), the steer-by-wire steering system comprising:
a steering wheel 18; and 
a feedback actuator 22, 24 [connected to the steering wheel] (fig. 1) [for providing road feedback to a driver] (intended use, capable), wherein the feedback actuator comprises: 
[an electric motor with a rotor] (page 13, paragraph [0022] and pages 20 – 22, paragraph [0031]), 
an electronic control unit 36, 38, and 

the electronic control unit with equipped with sleep-mode functionality; and
wherein in case an ignition is off the sleep mode functionality is configured to awaken the at least two redundant rotor position sensors periodically or upon movement of the rotor to detect and measure rotation of the rotor.
Sakai et al. discloses [note that the power of the battery power supply means power directly supplied from the battery, the power of the ignition power supply means the power supplied from the battery in response to the operation of the ignition switch] (page 4, paragraph [0020]); [when the ignition is turned off, the electric power from the ignition power supply is not supplied to the control device 15, as shown in fig. 2, when power is not supplied from the ignition power supply, control device 15 output an H-level detection signal to cylinders 21 and 22 of lock mechanism 19] (page 6, paragraph [0031]); and [then, even when the ignition is turned off, the angle sensor 18 to which electric power is supplied from the battery power supply detects the rotation angle (steering angle) of the steering shaft 13] (page 6, paragraph [0033]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the detection of rotation angle when the ignition is off as taught by Sakai et al. with the steer-by-wire steering system of Zimmer et al. to allow for locking of the steering wheel at a position based on turning off the ignition and unlocking of the steering wheel based on turning on the ignition, thus allowing for theft prevention.	
For claim 17, Zimmer et al. discloses a method for detecting movement of a steering wheel in [a steer-by-wire steering system for a motor vehicle] (page 12, paragraph [0021]), the steer-by-wire steering system comprising a steering wheel 18 and a feedback actuator 22, 24 
 [storing a measured position of the rotor in a storage means 36, 38] (page 16, paragraph [0026]),
wherein with the ignition on the method comprises:
[reading out a stored position of the rotor and measuring a current position of the rotor] (pages 17 and 18, paragraph [0028]); and
[cross-checking the current position of the rotor by reading out the at least two redundant rotor position sensors] (page 16 and 17, paragraphs [0026] – [0028]), but does not explicitly disclose  
awakening the at least two redundant rotor position sensors periodically or based on movement of a rotor of the electric motor to detect and measure rotation of the rotor with sleep-mode functionality of the electronic control unit; and
Sakai et al. discloses [note that the power of the battery power supply means power directly supplied from the battery, the power of the ignition power supply means the power supplied from the battery in response to the operation of the ignition switch] (page 4, paragraph [0020]); [when the ignition is turned off, the electric power from the ignition power supply is not supplied to the control device 15, as shown in fig. 2, when power is not supplied from the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the detection of rotation angle when the ignition is off as taught by Sakai et al. with the steer-by-wire steering system of Zimmer et al. to allow for locking of the steering wheel at a position based on turning off the ignition and unlocking of the steering wheel based on turning on the ignition, thus allowing for theft prevention.	
Claims 13 – 16 and 18 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (DE 10103404 A1) in view of Sakai et al. (JP 2004314833), and further in view of Boyle et al. (US 2006/0042858 A1) and Kashimoto et al. (WO 2008016040 A1).
For claims 13 and 18, Zimmer et al. modified as above discloses the steer-by-wire steering system [wherein two power supplies 40, 42 are also provided redundantly] (pages 13 and 14, paragraph [0022]); but does not explicitly disclose wherein the feedback actuator includes two battery connectors without common ground
Boyle et al. discloses a vehicle steering apparatus 10 comprising a second power source 52, a third power source 66; an actuator assembly 56, 70; [wherein the third power source 66 is preferably a battery of the vehicle and is different from the second power source 52] (page 2, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the batteries without common ground as taught by Boyle et al. with the batteries of Zimmer et al. modified as above to allow for effective redundancy and continuous operation in the instance a failure occurs in one of the redundant systems. 
Kashimoto et al. discloses an electric power steering system comprising an electric motor 5; a control unit 19; a battery 30; [a power connector 24e and a signal connector 24f are disposed on the opposite side of the control unit 19 from the electric motor 5] (pages 11 and 12, paragraph [0031]); [a battery ground harness 29 whose one end is individually connected to a positive terminal and a negative terminal of the battery 30 is connected to the power connector 24e] (page 12, paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the connections between the battery and the electric motor as taught by Kashimoto et al. with the batteries of Zimmer et al. modified as above to allow for proper power connection between the various components, thus ensuring operation of the steer-by-wire system.
For claims 14 and 19, Zimmer et al. modified as above discloses the steer-by-wire steering system [wherein the feedback actuator includes [a first part 20, 24, 26 and a second part 20, 24, 26] (of Kashimoto et al.) connected via the two battery connectors to [a first battery 40 and a second battery 42] (of Zimmer et al.), respectively] (in view of the modification above).

For claims 16 and 21, Zimmer et al. modified as above disclose the steer-by-wire steering system [wherein functions of the first and second parts are identical] (in view of the modification, wherein Zimmer et al. discloses a plurality of parts; electric motors 22, 24, steering position sensors 28, 30, controllers 36, 38, and batteries 40, 42 for redundancy).
For claim 22, Zimmer et al. modified as above discloses the method [wherein upon disconnection of the first battery from the electronic control unit, the method comprises taking over control by the second part of the feedback actuator connected to the second battery] (capable, wherein the energy supplies 40, 42 are provided redundantly in a fail-safe system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JACOB D KNUTSON/Primary Examiner, Art Unit 3611